Case: 13-20135      Document: 00512532418         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-20135                             February 13, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
SAMMY WOODS,

                                                 Plaintiff-Appellant

v.

DOCTOR JAMES SMITH, A Goree University of Texas Medical Branch
Medical Doctor; MRS. HUFFY, A Goree University of Texas Medical Branch
Nurse; DICKIE RYCHETSKY; CHRISTINA HUFF,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2485


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Sammy Woods, Texas prisoner # 903162, appeals the dismissal of his 42
U.S.C. § 1983 action against prison medical and dental care providers. The
district court granted summary judgment for the defendants on grounds that
some claims were unexhausted and others were meritless.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20135     Document: 00512532418      Page: 2    Date Filed: 02/13/2014


                                  No. 13-20135

      By failing to address the dismissal of any claims for lack of exhaustion,
Woods has waived any appeal of these claims. See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993) (issues not briefed are abandoned). Likewise, Woods
merely restates his exhausted claim against Dr. Smith in a short and
conclusory manner. “[H]is abrupt assertion does not remotely suggest grounds
for reversal.” Brinkmann v. Dallas Cty. Dep. Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). In any event, when we apply the same standard used by the
district court in granting summary judgment, we conclude that, based on the
unrebutted summary judgment evidence, including Woods’s medical records,
the defendants were entitled to judgment as a matter of law because they did
not act with deliberate indifference to a serious medical need. See Hernandez
v. Yellow Transp., Inc., 670 F.3d 644, 650, 660 (5th Cir.), cert. denied, 133 S. Ct.
136 (2012); FED. R. CIV. P. 56(a). The judgment is AFFIRMED.
      Finally, Woods asks that we unseal his medical records. His motion to
unseal the records is DENIED because it is based only on a mistaken belief
that the district court could not and did not consider his sealed records.




                                         2